DETAILED ACTION
This communication is in response to the Applicant Arguments/Remarks dated 3/21/2022. Claims 1-25 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. In response to applicant's argument on pages 9-10 that the combination of Manning and Cousins with Wolff is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claim preamble includes generating a multi-part place identifier with at least one part. However, this “at least one part” or the Where part is merely an alpha-numeric identifier. Limitations that further describe the “Where part” as taught in the specification, para. 26 and 37-40 are not present in claim 1 limitations. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Manning teaches at para. 78: first list 140 may be a canonical list of entities, such as a list of city names and related information (e.g., geographic boundaries, postal codes, etc.)). See fig. 2: first list contains validated entity/place name, location address with postal codes and zip codes; fig. 8, items 802, 804: receive records with canonical locations and entities, determine geographical locations associated with records; para. 181: geographical location information includes latitude-longitude coordinates for each location/record.
Cousins further teaches geocode (latitude and longitude) of a location address is used to identify a geometrical boundary encompassing the location address. See col. 8:36-56: the grid generator typically generates the hexagonal boundaries of the geodesic cells by performing the geometrical calculations to define the boundaries of the hexagons in latitude and longitude coordinates, matching the resolution and orientation of the hexagons with the cell centroids. Therefore, identifying a geometrical boundary encompassing a location address or latitude and longitude have been practiced in the technological art.
	
	In the specification, para. 26: the second part or Where part of the multi-part place identifier is a nine-character alpha numeric sequence or details are available at <h3geo.org> and Geohash and hexagons in the H3 grid system in para. 4, 48-49. However, as cited above, the claim preamble includes generating a multi-part place identifier with at least one part. Said “at least one part” or the Where part is merely an alpha-numeric identifier. Limitations that further describe the “Where part” as taught in the specification, para. 26 and 37-40 are not present in claim 1 limitations.
The teachings of Wolff were cited to teach generating an alpha-numeric multi-part identifier for a location/address – See the cited para. 26 and 43.

Lewis further teaches converting the identified geometrical boundary to an alpha-numeric identifier forming a Where part – See fig. 11 B: encoding lat/long, length into geohash string; fig. 11C: geohash string can be decoded back to lat/long geohash cell centre point, thus can be used for any point of interest - see point 1130 in fig. 11 F; 
col. 3:23-33: partitioning the reference area into the plurality of first contiguous subzones comprises subdividing the reference area into a grid of latitude and longitude lines, partitioning the reference area into the plurality of first contiguous subzones comprises subdividing the reference area into the plurality of first contiguous subzones according to a hierarchical geospatial indexing system. In an embodiment the hierarchical geospatial indexing system is Geohash. In embodiment the Geohash precision is substantially 9. The hierarchical geospatial indexing system is H3;
col. 22:18-61: each cell represents an area bound by a unique pair of latitude and longitude lines corresponding to an alphanumeric string, known as a Geohash string and/or Geohash code;
	col. 24:9-25: fig. 13A is a simplified conceptual diagram of exemplary subzone data formed for zone 1010a. In this example subzone data comprises Geohash string data which serves as a unique identifier of each subzone. As described above, the location of a Geohash cell (i.e. subzone) may be determined from a Geohash string, such as by inputting a Geohash string into Geohash system bounds function. Alternatively, subzone data may comprise unique ID data which serves as a unique identifier of each subzone and boundary coordinates of boundaries thereof, such as LAT/LONG pairs. For example, fig. 13B is a simplified conceptual diagram of subzone data 1304 formed for zone 1010a comprising Geohash string data which serves as a unique identifier of each subzone and LAT/LONG pairs defining boundaries of each Geohash. The combination of teachings of the cited references does teach the argued limitations.
In response to applicant’s argument on pages 10-11 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teachings of Manning, Cousins are combined with the teachings of Wolff in order to effectively allow users to generate multi-part identifiers in which different parts/strings/substrings of locations or any other identification information can be used in order to better identify locations or different business/design identifications – See Wolff, para. 35.
Regarding the arguments on pages 12-15 that the teachings of the references are not sufficient to render the claims prima facie obvious”, examiner respectfully disagrees. Please see the responses above. In addition, the specification, para. 24 teaches an address encoding is assigned based on a validated address for a place. Thus, the address encoding is independent of the place name and is dependent on the location address.
Manning teaches as cited above in fig. 2: fig. 2: first list contains validated entity/place name, location address with postal codes and zip codes; para. 27: when a name is search for with no specified address/location, at least a default establishment location/address is used for identifying the point of interest for the user (and associated IDs), associating an implicit ID for a specific establishment with the client app such that no choice has to be made, having the user select from a list of establishments (and associated IDs)). In addition, the claim limitations in claim 13 do not specifically disclose what the default address encodings contain. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-15, 18-20, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 20170052958) in view of Cousins et al. (US 10534784) and further in view of Wolff (US 20120095882) and Lewis (US 10916127).

As per claims 1, 13, 19, Manning teaches 
a method of generating a place identifier with at least one part, the method including: receiving a location address and a place name, wherein the location address is a validated address (fig. 2: first list contains validated entity/place name, location address with postal codes and zip codes; fig. 8: receive records with canonical/recognized locations and entities, determine geographical locations associated with records; para. 6: canonical name for the entity to which the records relate; para. 68, 78: first list 140 may be a canonical list of entities, such as a list of city names and related information (e.g., geographic boundaries, postal codes, etc.; para. 181: geographical location information includes latitude-longitude coordinates for each location/record); 
calculating a geocode for the location address, and using the geocode to identify a geometrical boundary encompassing the location address (para. 181: a geographical location may be determined for each record. In some embodiments, a canonical list of location records may include geographic information (e.g., street addresses or latitude-longitude coordinates) for each location, - thus a location was geocoded/converted to latitude-longitude coordinates - which may be used along with the location clustering described above to facilitate geolocation). Manning teaches in fig. 2: zip codes in relating to the location address boundary which can interpreted as an area with boundary. However, Manning does not explicitly teach a geometrical boundary.
	Cousins teaches
a geometrical boundary encompassing the location address (fig. 5; col. 8:36-56: the grid generator maps a geodesic (hexagonal) grid with a 15-kilometer resolution over the United States, though in other embodiments different cell shapes and sizes and different geographical areas could be utilized instead. The grid generator typically generates the hexagonal boundaries of the geodesic cells by performing the geometrical calculations to define the boundaries of the hexagons in latitude and longitude coordinates, matching the resolution and orientation of the hexagons with the cell centroids. In a typical implementation, grid generation (at 338) results in a map or model (e.g., of the United States) with a geodesic grid laid upon it, where the geodesic grid defines a plurality of cells, each of which corresponds to a respective geographical region of the mapped area).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning and Cousins in order to effectively allow users to better identify, analyze, and/or manage different location areas.
	Manning and Cousins do not explicitly teach generating a multi-part identifier; converting the identified geometrical boundary to an alpha-numeric identifier forming a Where part of the multi-part place identifier.
	Wolff teaches 
generating a multi-part identifier; converting the identified geometrical boundary to an alpha-numeric identifier forming a Where part of the multi-part place identifier; providing the multi-part place identifier with at least the Where part to a user for use in further analysis (para. 26: the unique ID could be a surrogate key which uses binary, octal or decimal characters or e.g. the name of the establishment, the concatenated latitudinal and longitudinal coordinates of the establishment, the concatenated physical address of the location, etc. . . .; para. 43: different types of IDs are in alpha-numeric format. Therefore, IDs in the alpha-numeric format with multipart sequence would include name, address etc. and converting of lat/long to/from alphanumeric characters.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning, Cousins and Wolff in order to effectively allow users to generate multi-part identifiers in which different parts/strings/substrings of locations or any other identification information can be used in order to better identify locations or different business/design identifications – See Wolff, para. 35. However, Manning, Cousins and Wolff do not explicitly teach the limitation converting the identified geometrical boundary to an alpha-numeric identifier.
	Lewis teaches 
converting the identified geometrical boundary to an alpha-numeric identifier (fig. 11B: encoding lat/long, length into geohash string; fig. 11C: geohash string can be decoded back to lat/long geohash cell centre point, thus can be used for any point of interest – see point 1130 in fig. 11F; col. 3:23-33: partitioning the reference area into the plurality of first contiguous subzones comprises subdividing the reference area into a grid of latitude and longitude lines, partitioning the reference area into the plurality of first contiguous subzones comprises subdividing the reference area into the plurality of first contiguous subzones according to a hierarchical geospatial indexing system. In an embodiment the hierarchical geospatial indexing system is Geohash. In embodiment the Geohash precision is substantially 9. The hierarchical geospatial indexing system is H3; col. 22:18-61: each cell represents an area bound by a unique pair of latitude and longitude lines corresponding to an alphanumeric string, known as a Geohash string and/or Geohash code. In a Geohash system the size of a cell depends on a user defined length of a string. The hierarchical structure of Geohash grids progressively refines spatial granularity as the length of string increases; col. 24:9-25: fig. 13A is a simplified conceptual diagram of exemplary subzone data formed for zone 1010a. In this example subzone data comprises Geohash string data which serves as a unique identifier of each subzone. As described above, the location of a Geohash cell (i.e. subzone) may be determined from a Geohash string, such as by inputting a Geohash string into Geohash system bounds function. Alternatively, subzone data may comprise unique ID data which serves as a unique identifier of each subzone and boundary coordinates of boundaries thereof, such as LAT/LONG pairs. For example, fig. 13B is a simplified conceptual diagram of subzone data 1304 formed for zone 1010a comprising Geohash string data which serves as a unique identifier of each subzone and LAT/LONG pairs defining boundaries of each Geohash). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning, Cousins, Wolff and Lewis in order to generate alphanumeric identifiers for different locations/areas that enables users to effectively identify, analyze and manage related information: population, weather etc.

As per claims 2, 14, Manning and Cousins do not explicitly disclose claim 2. Wolff teaches 
concatenating the address encoding with the POI identifier to form a What part of the multi-part place identifier; joining the What part with the Where part using a joining symbol to form the multi-part place identifier uniquely identifying the place name at the location address; providing the multi-part place identifier to a user for use in further analysis including using the multi-part place identifier to access external databases containing attributes or information about the place name located at the location address (para. 26: the unique ID could be a surrogate key which uses binary, octal or decimal characters or e.g. the name of the establishment, the concatenated latitudinal and longitudinal coordinates of the establishment, the concatenated physical address of the location, etc. . . .; para. 29: place name/name of the establishment are displayed for the user to access; para. 43: different types of IDs are in alpha-numeric format. Therefore, IDs in the alpha-numeric format with multipart sequence would include name, address etc. and converting of lat/long to/from alphanumeric characters.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning, Cousins and Wolff in order to effectively allow users to generate location identifiers in a different format and combining of different subsets/substrings of location information in order to better identify locations. 
Manning, Cousins and Wolff do not explicitly teach encoding the validated address to determine an address encoding for the location address within the geometrical boundary.
Lewis teaches 
encoding the validated address to determine an address encoding for the location address within the geometrical boundary of the Where part of the place identifier; calculating a place or point of interest (POI) identifier for the place name located at the validated address (fig. 11B: encoding lat/long, length into geohash string; fig. 11C: geohash string can be decoded back to lat/long geohash cell centre point, thus can be used for any point of interest – see point 1130 in fig. 11F; col. 9:19-26: a geo-spatial file including boundary coordinates of the roadway section of interest is accessed, and latitude, longitude (Lat/Long) coordinates of a plurality of points defining the boundaries thereof are extracted from the geospatial file; col. 22:18-61: each cell represents an area bound by a unique pair of latitude and longitude lines corresponding to an alphanumeric string, known as a Geohash string and/or Geohash code. In a Geohash system the size of a cell depends on a user defined length of a string. The hierarchical structure of Geohash grids progressively refines spatial granularity as the length of string increases). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning, Cousins and Wolff in order to effectively allow users to generate multi-part identifiers in which different parts/strings/substrings of locations or any other identification information can be used in order to better identify locations or different business/design identifications – See Wolff, para. 35. 
  
As per claims 3, 15, Manning and Cousins do not explicitly teach claim 3,
	Wolff teaches 
using a default address encoding responsive to there being no address for the place name and concatenating the default address encoding with the POI identifier to form the What part of the multi-part place identifier, wherein the default address encoding is selected from a plurality of predetermined default address encodings (para. 27: using global positioning satellite (GPS) technology on the mobile computing device to identify the location of the user/establishment which correlates with a specific ID within the DBMS, using the locations of nearby wireless access points (WAP) and/or cellular towers within the vicinity of the mobile using global positioning satellite (GPS) technology on the mobile computing device to identify the location of the user/establishment which correlates with a specific ID within the DBMS, using the locations of nearby wireless access points (WAP) and/or cellular towers within the vicinity of the mobile. Therefore, when a name is search for with no specified address/location, at least a default establishment location/address is used for identifying the point of interest for the user (and associated IDs), associating an implicit ID for a specific establishment with the client app such that no choice has to be made, having the user select from a list of establishments (and associated IDs)).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning, Cousins and Wolff in order to generate alphanumeric identifiers for different POIs that enables users to effectively identify, analyze and/or select the displayed information.

As per claims 6, 18, Manning, Cousins, Wolff do not explicitly teach claim 6.
Lewis teaches
accessing a database of place identifiers by matching the Where part of the multi-part place identifier, and calculating an incremental place or point of interest (POI) identifier for the place name located at the validated address to form a first or What part of the multi-part place identifier for the matched Where part of the multi-part place identifier (fig. 11B: encoding lat/long, length into geohash string; fig. 11C: geohash string can be decoded back to lat/long geohash cell centre point, thus can be used for any point of interest – see point 1130 in fig. 11F; figs. 13A-B: subzone ID with an incremental order in a table/database: GeohashString1, GeohashString2 etc.; col. 22:18-61: the georeferenced map may be accessed via a web page of an online map service, such as a Google Maps. The user may choose reference point on or near sample intersection, as shown in FIG. 8. The location of reference point  may be obtained, by the user selecting point  on the georeferenced map with a pointer, causing text indicating geographic coordinates, (e.g., LAT/LONG), thereof to appear on the display. Alternatively, a location of a reference point proximate a vehicle way may be obtained through use of a GPS enabled device or another geographic coordinate sensing device. One of ordinary skill in the art appreciates that there are various ways to obtain a location of a point. Point data indicative of the location of reference point may be provided to traffic analytics system, for example, via a user interface. Each cell represents an area bound by a unique pair of latitude and longitude lines corresponding to an alphanumeric string, known as a Geohash string and/or Geohash code. In a Geohash system the size of a cell depends on a user defined length of a string. The hierarchical structure of Geohash grids progressively refines spatial granularity as the length of string increases). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning, Cousins, Wolff and Lewis in order to access locations and/or areas and relating information: traffic etc.

As per claims 7, 20, Manning does not teach claim 7.
	Cousins teaches
wherein the geometrical boundary encompassing the location address is a hexagon (fig. 5; col. 8:36-56: the grid generator maps a geodesic (hexagonal) grid with a 15-kilometer resolution over the United States, though in other embodiments different cell shapes and sizes and different geographical areas could be utilized instead. The grid generator typically generates the hexagonal boundaries of the geodesic cells by performing the geometrical calculations to define the boundaries of the hexagons in latitude and longitude coordinates, matching the resolution and orientation of the hexagons with the cell centroids. In a typical implementation, grid generation (at 338) results in a map or model (e.g., of the United States) with a geodesic grid laid upon it, where the geodesic grid defines a plurality of cells, each of which corresponds to a respective geographical region of the mapped area).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning and Cousins in order to effectively allow users to better identify, analyze, and/or manage different areas.

As per claims 10, 23, Manning does not teach claim 10, 
	Cousins teaches
selecting a resolution level for the geometrical boundary encompassing the location address from at least three hierarchically arranged resolution levels (col. 2:2-6: applying spatial smoothing to the first severity-weighted risk indices, the second severity-weighted risk indices, and/or the blended risk indices across the areas/grid cells to produce at least smoothed-out blended risk indices; col. 15: 57: once single severity weighted risk indices are calculated, and smoothing is applied (if needed), for all the cells in a given geographic area, the system 100 (e.g., the risk categorizer 228 of system 100) retrieves the indices from the relational database on which they are stored and groups or bins the indices to provide a relative ranking of risk for the various cells, indices could be group into smaller or larger numbers of bins and/or use other descriptors for the bins, such as color codes, words ( e.g., low risk, medium risk, high risk), alphanumeric codes, etc…)  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning and Cousins in order to effectively allow users to better identify, analyze, and/or manage different areas.

As per claims 11, 24, Manning, Cousins, Wolff do not explicitly teach claim 11.
	Lewis teaches 
accessing a database of place identifiers by matching the Where part of the multi-part place identifier, and encoding the validated address to determine an incremental address encoding for the location address within the geometrical boundary of the matched Where part of the multi-part place identifier (figs. 13A-B: subzone ID with an incremental order in a table/database: GeohashString1, GeohashString2 etc.; col. 22:18-61: the georeferenced map may be accessed via a web page of an online map service, such as a Google Maps. The user may choose reference point on or near sample intersection, as shown in FIG. 8. The location of reference point  may be obtained, by the user selecting point  on the georeferenced map with a pointer, causing text indicating geographic coordinates, (e.g., LAT/LONG), thereof to appear on the display. Alternatively, a location of a reference point proximate a vehicle way may be obtained through use of a GPS enabled device or another geographic coordinate sensing device. One of ordinary skill in the art appreciates that there are various ways to obtain a location of a point. Point data indicative of the location of reference point may be provided to traffic analytics system, for example, via a user interface. Each cell represents an area bound by a unique pair of latitude and longitude lines corresponding to an alphanumeric string, known as a Geohash string and/or Geohash code. In a Geohash system the size of a cell depends on a user defined length of a string. The hierarchical structure of Geohash grids progressively refines spatial granularity as the length of string increases). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning, Cousins, Wolff and Lewis in order to access locations and/or areas and relating information: traffic etc.

As per claims 12, 25, Manning teaches
wherein the location address further including a number, street identifier, a city name, a region identifier, and a ZIP code (fig. 2, item 230: street address: 123 Mail St., City: Palo Alto, State: California, zip code: 12345).

Claims 4, 8, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 20170052958) in view of Cousins et al. (US 10534784) and further in view of Wolff (US 20120095882), Lewis (US 10916127) and Lunardi et al. (US 20150227632).
As per claims 4, 16, Manning teaches
wherein the address encoding in the What part of the multi-part place identifier consists of a sequence of three alpha numeric characters (fig. 2 shows entity ID and entity location; para. 68, 78: first list 140 may be a canonical list of entities, such as a list of city names and related information (e.g., geographic boundaries, postal codes, etc.); para. 181: a geographical location may be determined for each record; a canonical list of location records may include geographic information (e.g., street addresses or latitude-longitude coordinates) for each location, which may be used along with the location clustering described above to facilitate geolocation.) As cited in claim 1, Wolff teaches a para. 26: the unique ID could be a surrogate key which uses binary, octal or decimal characters or e.g. the name of the establishment, the concatenated latitudinal and longitudinal coordinates of the establishment, the concatenated physical address of the location, etc. . . .; para. 43: different types of IDs are in alpha-numeric format. Therefore, IDs in alpha-numeric format with multipart sequence including name, address etc.) 
Manning, Cousins, Wolff and Lewis do not teach identifier consists of a sequence of three alpha numeric characters.
	Lunardi teaches a sequence of three alpha numeric characters (para. 20: a MOSCC(s) is alphanumeric code(s) or identifier, when a branch utilizes a nine character sequence to designate a job, a MOSCC may be a three character string pointing to the associated nine character sequence, e.g., 92F, which is a petroleum supply specialist in a department; 95L, which is a petroleum laboratory specialist in the same Department).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning, Cousins, Wolff, Lewis and Lunardi in order to effectively allow users to better identify, analyze, and/or manage different areas.

As per claims 8, 21, Manning, Cousins, Wolff and Lewis do not teach identifier consists of a sequence of nine alpha numeric characters.
	Lunardi teaches
wherein the Where part of the multi-part place identifier consists of a sequence of nine alpha numeric characters (para. 20: a MOSCC(s) is alphanumeric code(s) or identifier, when a branch utilizes a nine character sequence to designate a job, a MOSCC may be a three character string pointing to the associated nine character sequence, e.g., 92F, which is a petroleum supply specialist in a department; 95L, which is a petroleum laboratory specialist in the same Department).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning, Cousins, Wolff, Lewis and Lunardi in order to effectively allow users to better identify, analyze, and/or manage different areas.

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 20170052958) in view of Cousins et al. (US 10534784) and further in view of Wolff (US 20120095882), Lewis (US 10916127) and Kretschmann et al. (US 20120047288).

As per claims 5, 17, Manning teaches at para. 26: the unique ID could be a surrogate key which uses binary, octal or decimal characters or e.g. the name (/What part) of the establishment, the concatenated latitudinal and longitudinal coordinates of the establishment, the concatenated physical address of the location, etc. . . .; para. 43: different types of IDs are in alpha-numeric format.  Manning, Cousins, Wolff, Lewis do not teach base-28 identifier.
	Kretschmann teaches base-28 identifier (para. 39-42: a particular base 28 (e.g., based on the type of base 28 or a unique identifier of the base 28) is connected to a particular I/O module).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning, Cousins, Wolff, Lewis and Kretschmann to include a plurality of functionality sets that can be applied.

Claims 9, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 20170052958) in view of Cousins et al. (US 10534784) and further in view of Wolff (US 20120095882), Lewis (US 10916127) and Kretschmann et al. (US 20120047288).
As per claims 9, 22, Manning teaches at para. 26: the unique ID could be a surrogate key which uses binary, octal or decimal characters or e.g. the name of the establishment, the concatenated latitudinal and longitudinal coordinates (where part) of the establishment, the concatenated physical address of the location, etc. . . .; para. 43: different types of IDs are in alpha-numeric format.  Manning, Cousins, Wolff and Lewis do not teach base-28 identifier.
	Kretschmann teaches base-28 identifier (para. 39-42: a particular base 28 (e.g., based on the type of base 28 or a unique identifier of the base 28) is connected to a particular I/O module).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manning, Cousins, Wolff and Kretschmann to include a plurality of functionality sets be applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sivakkolundhu et al. (US 2011/0161334) teaches verifying (506) the address (104) and then converting that to lat/longitude (110) that is then converted to a USNG coordinate as an alphanumeric string (112) or para. 14-15. See fig. 1 and para. 16; postal addresses at para. 17, 74-76 and 86; zip codes or areas with boundaries at para. 63-64 and 70-75. 
Jones et al. (US 20160323241) teaches at para. 8-12: a geocoding solution using geofences to relate geocodes to each other and to locations. By associating geocodes with geofences there is improved location accuracy and naming cohesion.
Jones et al. (US 20200403965) teaches converting an IP address (still an address/location) into a point on a map that has geofencing (boundaries) (206). See FIG. 2 and FIG. 3
Peng (US 20130086072) teaches converting geographical names into geographic entities (420) to get a location and then producing a geocode for spatial/distance (boundary) (450). See FIG. 5.
Gyurdiev (US 20210142527) teaches at para. 66: the airport map includes geometric shapes; para. 120: geometry boundary; para. 164: concatenated using _ character, name parts.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/24/2022

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163